DETAILED ACTION
This communication is responsive to the application filed on 1/31/2020.  Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 18 is objected to because of the following informalities: 
In regards to claim 18, line 3, the limitation stating, “indirect branch predict” should be amended to “indirect branch predictor”, as to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5.	In regards to claim 10, the limitation “a memory coupled to the index generation circuit and configured to output at least one predicted target address responsive to the index; and a control circuit coupled to the memory, wherein the control circuit is configured to select a predicted target address for the indirect branch instruction from the at least one predicted target address” fails to comply with the written description requirement because the original disclosure does not properly describe control circuit selecting a predicted target address from the at least one predicted target address output from the memory in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while original disclosure corresponding to Fig. 3 (see paragraphs [0059 and 0063-0064]), states that control circuit (element 86) allocates/updates the memory (element 84) which includes predicted target addresses, the disclosure does not appear to teach control circuit selecting a predicted target address which is output from the memory. Rather, the original disclosure of Fig. 3 and paragraphs [0059 and 0063-0064], describe the control circuit accessing the memory to allocate entries in does not select predicted target addresses output from the memory, but selects memory entries which store predicted target addresses in order to update the memory entries) (Note that the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention).
	
6.	Claims 11-16 are indirectly or directly dependent on claim 10 above, and therefore are similarly rejected for including the same deficiencies as claim 10 above.

7.	In regards to claim 14, the limitation “wherein the control circuit is configured to allocate a first entry in the training queue responsive to receiving the one or more register values” fails to comply with the written description requirement because the original disclosure does not properly describe control circuit receiving the one or more register values in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while original disclosure corresponding to Fig. 3 (see paragraphs [0055-0059 and 0074]), states that control circuit (element 86) allocates an entry in the training queue (element 82), the disclosure does not appear to teach control circuit allocating entries of the training queue responsive to receiving the one or more register values. Rather, the original disclosure of Fig. 3 and paragraphs [0055-0059 and 0074], describe the control circuit accessing the training queue responsive to index generation unit receiving the one or more register values and looking up the MOP memory (see elements 112 and 114 of Fig. 7) (i.e. the control circuit does not receive one or more register values). (Note that the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention).
	
8.	Claims 15-16 are indirectly or directly dependent on claim 14 above, and therefore are similarly rejected to for including the same deficiencies as claim 14 above.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Beaumont-Smith, PGPUB No. 2011/0289300 (hereby referred to as Beaumont 300’).
	
	In regards to claim 10, Beaumont 300’ teaches “An indirect branch predictor” (See Fig. 2, indirect branch predictor (element 28) is disclosed) “comprising: an index generation circuit configured to generate an index from one or more register values associated with an indirect branch instruction” ([0018-0022 and 0040-0041]:  wherein an index generator (element 40) is configured to generate an index from a program counter address value associated with an indirect branch instruction (i.e. the program counter address is used to predict target of indirect branch and therefore is associated with the indirect branch instruction) (note: a program counter is a processor register and therefore the PC address is a register value))
“a memory coupled to the index generation circuit and configured to output at least one predicted target address responsive to the index” (See Fig. 2 and [0040-0043]:  wherein a memory (element 42) is coupled to index generator (element 40) and configured to output at least one predicted target address responsive to the index) “and a control circuit coupled to the memory” (See Fig. 2:  wherein control circuit (element 44) is coupled to the memory (element 42))  “wherein the control circuit is configured to select a predicted target address for the indirect branch instruction from the at least one predicted target address.” ([0040-0043]:  wherein the control circuit (element 44) selects a predicted target address for the indirect branch instruction from the at least one predicted target address by indicating that the predicted target address is valid and can be used as the target for the indirect branch instruction)

	
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont-Smith, PGPUB No.:  2013/0151823 (hereby referred to as Beaumont 823’), and further in view of Gellerich, PGPUB No. 2020/0133678.

	In regards to claim 1, Beaumont 823’ teaches “A processor” ([0020-0021:  wherein a processor (element 100) is disclosed) “comprising:  5a first indirect branch predictor configured to predict a first predicted target address of an indirect branch instruction responsive to an instruction fetch address” ([0024 and 0031-0033]:  wherein a first indirect branch predictor (element 130) is configured to predict a first predicted target address of an indirect branch instruction responsive to an instruction fetch address (element 202)) “and a second indirect branch predictor configured to predict a second predicted target 10address of the indirect branch instruction” ([0025, 0029 and 0033-0035]:  wherein a second indirect branch predictor (element 150) is configured to predict a target address for a same branch instruction as the first indirect branch predictor (element 130).  Wherein the cited paragraphs indicate that predictor (element 130) predicts targets for indirect branches and therefore if the second predictor predicts for a same indirect branch it is an indirect branch predictor) “and wherein the second indirect branch predictor is configured to redirect instruction fetching of the processor to the second predicted target address 15responsive to the second predicted target address differing from the first predicted target address.” ([0027-0029, 0045 and 0051]:  wherein the second indirect branch predictor (element 150) is configured to redirect instruction fetching of the processor to the second predicted target address responsive to a mismatch between the first and second predicted target address.  Wherein in an example a mismatch indicates that the first predicted target address is incorrect, which causes the first predictor to be updated, and the pipeline to be flushed.  Wherein the pipeline is flushed in order to fetch the correct instructions that are to be executed (redirecting fetch) (see [0006-0007 and Fig. 5] for further clarity))
	Beaumont 823’ does not teach “and a second indirect branch predictor configured to predict a target address of the indirect branch instruction responsive to one or more register values, wherein the one or more register values are operands of instructions prior to the indirect branch instruction in program order”. While, Beaumont 823’ discloses a second branch predictor to predict a second predicted target address of the indirect branch instruction, Beaumont 823’ includes no discussion of the predictor predicting the second predicted target address responsive to one or more register values, wherein the one or more register values are operands of instructions prior to the indirect branch instruction in program order.
	However, Gellerich discusses “an indirect branch predictor configured to predict a target address responsive to one or more register values, wherein the one or more register values are operands of instructions prior to the indirect branch instruction in program order” ([0013, 0035 and tables 1-2 on pages 1and 3 of specification]:   wherein an indirect branch predictor predicts a target address for an indirect branch using a target instruction address (register value), wherein the target instruction address (register value) is an operand of instructions prior to the indirect branch instruction in program order (see [0022-0027 and Figs. 2-4] for further clarity on register setting instructions storing target instruction addresses in registers)).  The combination would have a second indirect branch predictor like Beaumont 823’, which would predict target addresses for indirect branches responsive to one or more register values, wherein the one or more register values are operands of instructions prior to the indirect branch instruction in program order as taught in Gellerich.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second indirect branch predictor of Beaumont to predict targets for indirect branches using operands of instructions, which are prior to an indirect branch in program order, as taught in Gellerich. It would have been obvious to one of ordinary skill in the art because using register values (operands) of instructions that are prior to an indirect branch in program order to predict a target for an indirect branch can be used for the benefit of reducing the number of mispredicted branches by improving prediction target hit rate; as well as being able to predict targets for branches which are far ahead in code (Gellerich [0011, 0026 and 0028]).  It would have further been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (predicting indirect branch instruction targets using register value operands of instructions prior to the indirect branch instruction) for another (predicting indirect branch instruction targets using a fetch instruction address) for the benefit of added flexibility. (MPEP 2143, Example B)

	In regards to claim 5, the overall combination of Beaumont 823’ and Gellerich teaches “The processor as recited in claim 1” (see rejection of claim 1 above) “wherein the second indirect branch predictor is configured not to redirect fetching from the first predicted target address responsive to the second predicted target address matching the first predicted target address.” (Beaumont 823’ [0026-0029 and 0055]:  wherein the second indirect branch predictor is configured not to redirect fetching from the first predicted target address responsive to the second predicted target address matching the first predicted target address.  Wherein if the two predictions match then the first predicted target address is correct, therefore no updates or flushing of instructions need to occur.  Therefore, no redirect of fetching occurs)

13.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont-Smith 823’, Gellerich and further in view of Beaumont-Smith, PGPUB No.:  2011/0289300 (hereby referred to as Beaumont 300’).

	In regards to claim 2, the overall combination of Beaumont 823’ and Gellerich teaches “The processor as recited in claim 1” (see rejection of claim 1). 
	The overall combination of Beaumont 823’ and Gellerich does not teach “further comprising an execution unit configured to execute an indirect branch instruction operation corresponding to the indirect branch instruction, wherein the execution unit is configured to generate an actual target address of the indirect branch instruction and to redirect instruction fetching of the processor responsive to the actual target address differing from the second predicted target address.” While, Beaumont 823’ discloses a second branch predictor to predict a second predicted target address of the indirect branch instruction, Beaumont 823’ includes no discussion of an execution unit configured to execute the indirect branch instruction in order to determine an actual target address, nor redirecting fetch when the second predicted target address is different from the actual target address.
	Beaumont 300’ discusses an execution unit configured to execute an indirect branch instruction operation corresponding to the indirect branch instruction ([0031 and 0034-0035]:  wherein execution core (element 24) executes indirect branch instruction operations (ops) corresponding to an indirect branch instruction) wherein the execution unit is configured to generate an actual target address of the indirect branch instruction and to redirect instruction fetching of the processor responsive to the actual target address differing from an predicted target address ([0029 and 0035]:  wherein the execution core (element 24) is configured to calculate an actual target address of the indirect branch instruction and to redirect fetching of the processor responsive to the addresses not matching. When the addresses don’t match it indicates that a misprediction has occurred and fetching is redirected due to a branch misprediction)  The combination would have a processor like Beaumont 823’, which generates a second predicted target address using a second indirect branch predictor, that would include an execution core which executes an indirect branch instruction to generate an actual target address of the indirect branch instruction, and that would further redirect fetching of instructions if the actual address and the second predicted target address differ, as taught in Beaumont 300’.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Beaumont 823’ and Gellerich to include an execution core to execute an indirect branch to calculate an actual target address, and redirect fetch when a predicted target address and actual target address differ as taught in Beaumont 300’.  It would have been obvious to one ordinary skill in the art because redirecting instruction fetch due to a branch misprediction (i.e. misprediction caused by prediction not equaling actual target addresses) corrects a control flow error caused by the mispredicted branch, and ensures the correct instructions are fetched and executed by the processor pipeline.



	In regards to claim 3, the overall combination of Beaumont 823’ and Gellerich teaches “The processor as recited in claim 1” (see rejection of claim 1). 
	The overall combination of Beaumont 823’ and Gellerich does not teach “wherein the second indirect branch predictor 25includes a memory and an index generation circuit coupled the memory, wherein the index generation circuit is configured to generate an index to address the memory responsive to the one or more register values, wherein the memory is configured to output one or more addresses from a memory location addressed by the index.” While, the combination of Beaumont 823’ and Gellerich discloses a second branch predictor which uses one or more registers values to generate a predicted target address, the combination of Beaumont 823’ and Gellerich includes no discussion of a specific structure for the branch predictor such that it includes a memory coupled to index generation circuit used to generate an index to the memory (note Beaumont 823’ at paragraph [0025] discusses branch prediction memories (BTB’s, PHT’s, etc.) that may be indexed in the predictor using an index but does not discuss index generation circuitry nor it being coupled to a memory  of the branch predictor).
	Beaumont 300’ discusses an indirect branch predictor that 25includes a memory and an index generation circuit coupled the memory (See fig. 2:  wherein indirect branch predictor (element 28) includes a memory (element 42) and an index generator (element 40) coupled to the memory (element 42)) wherein the index generation circuit is configured to generate an index to address the memory ([0041 and See Fig. 2]: wherein the index generator (element 40) is configured to generate an index to address the memory) wherein the memory is configured to output one or more addresses from a memory location addressed by the index ([0041-0042]:  wherein the memory (element 42) is configured to output one or more addresses from a memory location addressed by the index).  The combination would have a second indirect branch predictor which generates an index responsive to one or more register values as taught in the combination of Beaumont 823’ and Gellerich, that would include a memory coupled to an index generation circuit, which would use the one or more register values, to index the memory to output a predicted target address as taught in Beaumont 300’.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second indirect branch predictor, that is responsive to one or more register values, of the combination of Beaumont 823’ and Gellerich to include a memory coupled to an index generation circuit used to generate an index to the memory as taught in Beaumont 300’.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a hardware index generation circuit coupled to a prediction memory, used to generate an index into the prediction memory in an indirect branch predictor)  to a known device (indirect branch predictor of Beaumont 823’ and Gellerich which includes a memory which is indexed using one or more register values) ready for improvement to yield predictable results (an indirect branch predictor including a memory coupled to a hardware index generation circuit that generates an index, using one or more register values, to access the memory) for the benefit of efficiently generating an index using hardware to access a branch prediction memory which is directly coupled to the index generator (i.e. the direct coupling increases speed of accessing prediction data from memory and using hardware circuit for index generation can reduce cost by using a hardware circuit instead of software hash function for index generation).(MPEP 2143, Example D)


	In regards to claim 4, the overall combination of Beaumont 823’, Gellerich and Beaumont 300’ teaches “The processor as recited in claim 3” (see rejection of claim 3 above) “wherein the memory is configured to output one or more tags corresponding to the one or more addresses” (Beaumont 300’ [0042-0043]:  wherein the memory (element 42) outputs one or more validation tags, to the control circuit (element 44), corresponding to the one or more addresses)
 “wherein the second indirect branch predictor is configured to select the second predicted target address from the one or more addresses responsive to the one or more tags.” (Beaumont’ 300 [0042-0044]:  wherein the predictor is configured to select the predicted target, address from the one or more addresses responsive to the one or more validation tags matching the current indirect state (note:  the overall combination of Beaumont 823’ and Gellerich teaches second predicted target address (see claim 1 rejection) and the overall combination of all three references teaches the above claim limitations))

14.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont-Smith 300’, Beaumont-Smith 823’ and in further view of Gellerich.

	In regards to claim 11, Beaumont 300’ teaches “The indirect branch predictor as recited in claim 10” (see rejection of claim 10 above).
	Beaumont 300’ does not teach “further comprising a comparator coupled to the predicted target address and coupled to a second predicted target address previously generated for the indirect branch instruction.”  While, Beaumont 300’ discusses an indirect branch predictor used for predicting targets of indirect branches, Beaumont 300’ includes no discussion of comparing a determined predicted target address to a second predicted target address previously generated for the indirect branch.
	Beaumont 823’ discusses an indirect branch predictor comparing a predicted target address to a second predicted target address previously generated for an indirect branch instruction ([0026-0029, 0038-0039 and 0055]:  wherein a second branch predictor (element 150) compares a predicted target address to a second predicted target address generated for an indirect branch by predictor (element 130) (see paragraphs [0033 and 0035] for discussion of predicting for indirect branches and discussion of compared branch prediction data including branch targets))  The combination would teach an indirect branch predictor which predicts branch targets as taught in Beaumont 300’, which would compare the predicted branch targets to a previously generated branch target which is generated by another branch predictor as taught in Beaumont 823’.  One of ordinary skill in the art would be motivated to include another branch predictor, which is able to generate branch predictions quicker, for improved speed of prediction in a system (Beaumont 823’ [0026]).  Furthermore, one of ordinary skill in the art would be motivated to verify that the quick prediction is correct by comparing it to a more accurate branch prediction provided by a more accurate predictor, in order to ensure that the correct prediction is used to fetch the correct instructions. (Beaumont 823’ [0026 and 0029])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indirect branch predictor of the system of Beaumont 300’ to compare a predicted target address to a previously generated target address for an indirect branch instruction as taught in Beaumont 823’.  It would have been obvious to one of ordinary skill in the art because verifying predicted target addresses in a system can be used to improve overall branch prediction in a system (for example, using a more accurate branch predictor to verify a previously predicted target can be used to train a first predictor) (see Beaumont 823’ [0029]). 
	The overall combination of Beaumont 300’ and Beaumont 823’ does not teach “a comparator coupled to the predicted target address and coupled to a second predicted target address”. While, Beaumont 823’ discusses an indirect branch predictor which compares a predicted target address to a second predicted target address previously generated for an indirect branch, Beaumont 823’ includes no explicit discussion of a hardware comparator used to perform the comparison.  
	Gellerich discusses a comparator coupled to two target addresses ([0030 and 0041]:  wherein compare logic compares addresses coupled to it. Wherein the logic may include special purpose hardware for performing the compare and therefore a comparator is disclosed) The combination would teach an indirect branch predictor as taught in the combination of Beaumont 300’ and Beaumont 823’, which would include a hardware comparator, to compare the predicted target address and second predicted target address, as taught in Gellerich.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indirect branch predictor of the combination of Beaumont 300’ and Beaumont 823’ to include a hardware comparator to compare target addresses as taught in Gellerich.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a hardware comparator to compare target addresses)  to a known device (indirect branch predictor of Beaumont 300’ and Beaumont 823’ which compares a predicted target address to a previously generated predicted target address) ready for improvement to yield predictable results (an indirect branch predictor including a comparator coupled to a predicted target address and a previously generated predicted target address, which compares the target addresses) for the benefit of using a hardware comparator to perform a comparison operation, wherein using hardware can reduce cost in a processor. (MPEP 2143, Example D)

	In regards to claim 12, the overall combination of Beaumont 300’, Beaumont 823’ and Gellerich teaches “The indirect branch predictor as recited in claim 11” (see rejection of claim 11 above)  “wherein, responsive to a miscompare between the predicted target address and the second predicted target address, the comparator is configured to signal a redirect for the indirect branch instruction.” (Beaumont 823’ [0027-0029, 0045 and 0051]:  wherein the second indirect branch predictor (element 150) is configured to redirect instruction fetching of the processor to the predicted target address responsive to a mismatch (miscompare) between the first and second predicted target address.  Wherein in an example a mismatch (miscompare) indicates that the second predicted target address is incorrect, which causes the first predictor to be updated, and the pipeline to be flushed.  Wherein the pipeline is flushed in order to fetch the correct instructions that are to be executed (redirecting fetch) (see [0006-0007 and Fig. 5] for further clarity) (Note:  Gellerich teaches the comparator and therefore the overall combination of references teaches the above limitation))

	In regards to claim 13, the overall combination of Beaumont 300’, Beaumont 823’ and Gellerich teaches “The indirect branch predictor as recited in claim 12” (see rejection 12 above) “wherein, responsive to the predicted target address and the second predicted target address comparing equal, the comparator signals no redirect and fetching continues with instructions at the predicted target address.” (Beaumont 823’ [0026-0029 and 0055]:  wherein the second indirect branch predictor is configured not to redirect fetching from the predicted target address responsive to the second predicted target address matching (being equal) the predicted target address.  Wherein if the two predictions match then the first predicted target address is correct, therefore no updates or flushing of instructions need to occur.  Therefore, no redirect of fetching occurs (Note:  Gellerich teaches the comparator and therefore the overall combination of references teaches the above limitation))

15.	Claims 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont-Smith 300’ and in further view of Gellerich.

	In regards to claim 14, Beaumont 300’ teaches “The indirect branch predictor as recited in claim 10” (see rejection of claim 10 above) “further comprising a training buffer coupled to the control circuit” (See Fig. 2:  wherein index buffer (element 46) is coupled to control circuit (element 44).  Wherein index buffer is used to train (update) branch prediction memory (element 42) and therefore it is a training buffer (wherein coupled is broadly interpreted as to join for combined effect and the elements are joined for combined effect in Fig. 2)) “wherein the control circuit is configured to allocate a first entry in the training buffer responsive to receiving the one or more register values” (See Fig. 2 and [0040-0047]:  wherein control circuit (element 44) is configured to allocate an entry in the index buffer responsive to receiving one or more register values (ICache PC value) used as index into control circuit (element 44)) “and wherein the control circuit is configured to initialize data in the first entry to identify a memory location in the memory from which the predicted target address is selected.” (See Fig. 2 and [0047]:  wherein control circuit (element 44) initializes data (index and validation tag data) in a first entry to identify a memory location in the prediction memory (element 42) from which the predicted target address is selected)
	Beaumont 300’ does not teach a training queue. While, Beaumont 300’ discloses a training buffer, Beaumont 300’ includes no discussion of a training queue.
	However, Gellerich discusses a queue ([0029]:  a queue (element 306)). The combination would have training data as taught in Beaumont 300’, being stored in a queue data structure as taught in Gellerich. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the training buffer of Beaumont 300’ to be a queue data structure, as taught in Gellerich.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (a queue data structure) for another (a generic buffer data structure) for the benefit of added flexibility and using a simple data structure such as a queue to efficiently track order of the stored data. (MPEP 2143, Example B)


	In regards to claim 16, the overall combination of Beaumont 300’ and Gellerich teaches “The indirect branch predictor as recited in claim 14” (see rejection of claim 14 above) “wherein the control circuit is configured to update the memory from the first entry.” (Beaumont 300’ [0047 and 0051]:  wherein the control circuit (element 44) updates the branch prediction memory using validation tags and indexes from an index buffer entry)
	The overall combination of Beaumont 300’ and Gellerich thus far does not teach “update responsive to retirement of the indirect branch instruction.” While, Beaumont 300’ discloses using control circuitry to update a branch prediction memory, Beaumont 300’ includes no discussion of the updating occurring responsive to retiring the indirect branch instruction.
	However, Gellerich discusses updating branch prediction information for an indirect branch instruction responsive to the indirect branch retiring (completing) ([0029-0030 and Fig. 3]:  wherein once an indirect branch instruction is stored in a completion queue (retired) the branch prediction lookup information is updated for the branch).  The combination would have an indirect branch prediction memory, of the indirect branch predictor, of Beaumont 300’, being updated responsive to an indirect branch retiring as taught in Gellerich.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indirect branch predictor memory of Beaumont 300’ to be updated responsive to the retirement of the an indirect branch as taught in Gellerich. It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (updating branch prediction information responsive to retiring an indirect branch)  to a known device (indirect branch predictor of Beaumont 300’ which includes branch prediction memory) ready for improvement to yield predictable results (updating indirect branch prediction memory responsive to indirect branch retirement) for the benefit of updating branch prediction information once branch has completed and correct target addresses are known in the system. (MPEP 2143, Example D)

	In regards to claim 17, Beaumont 300’ teaches “A method comprising: predicting a first target address of an indirect branch instruction” ([0019 and 0041-0042]:  wherein indirect branch predictor (element 28) predicts a target address of an indirect branch instruction (see Fig. 2 for clarity)) “determining whether or not the first target address is mispredicted” ([0035]:  wherein it is determined whether or not the target address is mispredicted) “and responsive to the first target address being mispredicted, training an indirect branch predictor that generated the first target address with the actual target address generated during execution of the indirect branch instruction.” ([0035-0036, 0047 and 0051]: wherein responsive to the target address being mispredicted the memory (element 42) of an indirect branch predictor (element 28) is trained (updated ) with the target address generated during execution of the indirect branch instruction)
	Beaumont 300’ does not teach “predicting a target address of an indirect branch instruction responsive to one or more register values, wherein at least one of the one or more register values is a source register for a load operation on which the indirect branch instruction is dependent”.  While, Beaumont 300’ discloses an indirect branch predictor to predict a target address of the indirect branch instruction, Beaumont 300’ includes no discussion of the predictor predicting the target address responsive to one or more register values, wherein at least one of the one or more register values is a source register for a load operation on which the indirect branch instruction is dependent.
	However, Gellerich discusses “predicting a target address of an indirect branch instruction responsive to one or more register values, wherein at least one of the one or more register values is a source register for a load operation on which the indirect branch instruction is dependent” ([0013-0014, 0035 and tables 1-2 on pages 1and 3 of specification]:   wherein an indirect branch predictor predicts a target address for an indirect branch using a target instruction address (register value), wherein the target instruction address (register value) is source operand of a load operation (BRASL instruction) on which the indirect branch is dependent (see [0022-0027 and Figs. 2-4] for further clarity on register setting instructions storing target instruction addresses in registers)).  The combination would have an indirect branch predictor like Beaumont 300’, which would predict target addresses for indirect branches responsive to one or more register values, wherein the one or more register values are operands of instructions that the indirect branch instruction is dependent upon as taught in Gellerich.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indirect branch predictor of Beaumont 300’ to predict targets for indirect branches using operands of instructions, which the indirect branch instructions are dependent upon, as taught in Gellerich. It would have been obvious to one of ordinary skill in the art because using register values (operands) of instructions that indirect branches are dependent upon to predict a target for an indirect branch, can be used for the benefit of reducing the number of mispredicted branches by improving prediction target hit rate; as well as being able to predict targets for branches which are far ahead in code (Gellerich [0011, 0026 and 0028]).  It would have further been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (predicting indirect branch instruction targets using register value operands of instructions that an indirect branch instruction is dependent upon) for another (predicting indirect branch instruction targets using a fetch instruction address) for the benefit of added flexibility. (MPEP 2143, Example B)


        In regards to claim 19, the overall combination of Beaumont 300’ and Gellerich teaches “The method as recited in claim 17” (see rejection of claim 17 above) “further comprising redirecting fetch in a processor including the indirect branch predictor responsive to the first target address being mispredicted” (Beaumont 300’ [0029 and 0035]:  wherein redirecting fetch in a processor, (element 10 of Fig. 1) including the indirect branch predictor (element 28), occurs responsive to the target address being mispredicted)


In regards to claim 20, the overall combination of Beaumont 300’ and Gellerich teaches “The method as recited in claim 17” (see rejection of claim 17 above) “wherein the indirect branch instruction is indirectly dependent on the load operation.” (Gellerich [0013-0014, 0026-0027, 0035 and table 2 on page 3 of specification]:   wherein the indirect branch instruction is indirectly dependent upon the BRASL instruction because it is also dependent on the BRC instruction)

16.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont 300’, Gellerich and in further view of Beaumont 823’.

	In regards to claim 18, the overall combination of Beaumont 300’ and Gellerich teaches “The method as recited in claim 17” (see rejection of claim 17 above).
	The overall combination of Beaumont 300’ and Gellerich does not teach “further comprising: comparing the first target address to a previous target address predicted by a different indirect branch predict; and redirecting fetch from the previous target address to the first target address responsive to the comparing indicating not equal.” While, Beaumont 300’ discusses an indirect branch predictor used for predicting a first target address, Beaumont 300’ includes no discussion of comparing the first  predicted target address to predicted target address previously generated for the indirect branch by a different predictor.
	Beaumont 823’ discusses comparing the first target address to a previous target address predicted by a different indirect branch predict ([0026-0029, 0038-0039 and 0055]: comparing a predicted target address to a previous predicted target address generated by another indirect branch predictor (element 130) (see paragraphs [0033 and 0035] for discussion of predicting for indirect branches and discussion of compared branch prediction data including branch targets))  and redirecting fetch from the previous target address to the first target address responsive to the comparing indicating not equal. ([0027-0029, 0045 and 0051]:  discloses redirecting instruction fetching of the processor to the first predicted target address responsive to a mismatch (miscompare) between the first and previous predicted target address.  Wherein in an example a mismatch (miscompare) indicates that the second predicted target address is incorrect, which causes the first predictor to be updated, and the pipeline to be flushed.  Wherein the pipeline is flushed in order to fetch the correct instructions that are to be executed (redirecting fetch) (see [0006-0007 and Fig. 5] for further clarity) (Note:  Gellerich teaches the comparator and therefore the overall combination of references teaches the above limitation)) The combination would teach an indirect branch predictor which predicts branch targets as taught in Beaumont 300’, which would compare the predicted branch targets to a previously generated branch target which is generated by another branch predictor as taught in Beaumont 823’.  One of ordinary skill in the art would be motivated to include another branch predictor, which is able to generate branch predictions quicker, for improved speed of prediction in a system (Beaumont 823’ [0026]).  Furthermore, one of ordinary skill in the art would be motivated to verify that the quick prediction is correct by comparing it to a more accurate branch prediction provided by a more accurate predictor, in order to ensure that the correct prediction is used to fetch the correct instructions. (Beaumont 823’ [0026 and 0029])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indirect branch predictor of the system of Beaumont 300’ to compare a predicted target address to a previously generated target address for an indirect branch instruction as taught in Beaumont 823’.  It would have been obvious to one of ordinary skill in the art because verifying predicted target addresses in a system can be used to improve overall branch prediction in a system (for example, using a more accurate branch predictor to verify a previously predicted target can be used to train a first predictor) (see Beaumont 823’ [0029]). 

Allowable Subject Matter
17.	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

19.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, fail to disclose or render obvious claim 6 filed on 1/31/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a decode unit configured to decode the indirect branch instruction into a first instruction operation that, when executed, accesses the second indirect branch predictor and a second instruction operation that, when executed, performs an indirect branch operation”, as claimed in claim 6.
The prior art of record teaches a decode unit configured to decode an indirect branch instruction into a single instruction operation.  For example, the closest prior art of record, Beaumont 300’, teaches a decode unit which can decode instructions into multiple instruction operations, and in particular can decode indirect branches into indirect instruction operations (see [0031 and 0035] of Beaumont 300’).  However, the reference has not taught decoding an indirect branch instruction into a first instruction operation that when executed accesses a branch predictor and a second instruction operation that when executed performs an indirect branch operation.  While, Beaumont 823’ and Combs (PGPUB No. 2012/0079255, cited on pertinent art section below) both teach a decoder that decodes an indirect branch instruction into a micro-operation that when executed performs an indirect branch operation, neither reference teaches decoding an indirect branch instruction into a first instruction operation that when executed accesses a branch predictor.  At best, Lee (PGPUB No. 2001/0021974, cited on pertinent art section below) teaches an instruction decoder which decodes a branch into an operation which is sent to an execution unit to execute the branch and sends prediction information to a branch predictor.  However, Lee does not teach decoding an instruction into two instruction operations, and that the first instruction operation is executed to access a branch predictor.
	Therefore, none of the prior art of record teaches the above claimed limitations.
	Claims 7-9 are dependent upon claim 6 above and therefore are allowable over the prior art based on their dependency.

20.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 15 filed on 1/31/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein the control circuit is configured to update the first entry responsive to execution of an indirect branch operation corresponding to the indirect branch instruction, the update including the actual branch target address and an indication of whether or not the indirect branch instruction was mispredicted at execution of the indirect branch operation”, as claimed in claim 15.
	 The prior art of record teaches control circuitry which updates branch prediction memory responsive to execution of an indirect branch operation, and the updating includes the actual branch target address.  For example, Beaumont 300’ teaches control circuitry that updates a branch prediction memory responsive to execution of an indirect branch operation, using an index buffer to index and update the branch prediction memory.  While, Beaumont 823’ uses update logic to train branch predictor by updating a branch predictor with a target address from a more accurate branch predictor.  However, neither reference teaches using a control circuit to update a first entry of a training queue responsive to execution of an indirect branch operation, wherein updating the training queue includes the actual target address and an indication of whether or not the indirect branch was mispredicted.
	Furthermore, none of the prior art of record teaches a control circuit to update a first entry of a training queue responsive to execution of an indirect branch operation, wherein updating the training queue includes the actual target address and an indication of whether or not the indirect branch was mispredicted, as discussed in claim 15 (note:  although claim 15 does not state a “training queue” it is dependent upon claim 14 which indicates the first entry is in the training queue)

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee, PGPUB No.:  2001/0021974 for teaching a decoder which sends signals to an execution unit and branch predictor
Combs, PGPUB No. 2012/0079255 for teaching redirecting instruction fetch based on indirect branch operations

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183